Citation Nr: 0944129	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, status post 
laminectomy and posterior lateral fusion of L4, L5 and S1, 
claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.  He also served in the Army reserves from 
December 1954 to October 1961.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa.

Initially, the Board notes that, in his October 2009 Informal 
Hearing Presentation ("IHP"), the Veteran's representative 
appeared to indicate that he was unsure of the status of the 
Veteran's claim because, although, upon receipt of the 
Veteran's October 2004 claim, the RO informed the Veteran 
that the previous denial had become final in November 1986 
and treated his claim as an attempt to reopen the previously 
denied claim, in the October 2006 rating decision, it stated 
that it had received the Veteran's request to reopen his 
claim within one year of the date he was notified of the 
denial (i.e., November 1985).  The RO then went on to state 
that it was reconsidering the denial and proceeded to 
adjudicate the claim as an original claim for service 
connection.  The Board notes, however, that a review of the 
claims folder reveals no evidence that a timely notice of 
disagreement ("NOD") was ever received.  

Despite the above inconsistency, the fact remains that the 
last final denial of the Veteran's claim for service 
connection for a lumbar laminectomy and fusion was in the 
November 1985 rating decision.  This decision is final.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any 
determination reached by the RO, the Board must find that new 
and material evidence has been received in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).

FINDINGS OF FACT

1.  By an unappealed RO decision dated November 1985, the 
Veteran's claim for service connection for a lumbar 
laminectomy and fusion was denied because the evidence of 
record showed that, although he had sustained a back injury 
in service, the treatment records showed that it was an 
"acute" injury that resolved, and the Veteran did not seek 
or receive any additional treatment during service.

2.  Evidence received since the November 1985 rating decision 
is either cumulative or redundant, and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for degenerative joint disease 
of the lumbar spine, status post laminectomy and posterior 
lateral fusion of L4, L5 and S1.  


CONCLUSIONS OF LAW

1.  The November 1985 rating decision that denied the 
Veteran's claim for service connection for a lumbar 
laminectomy and fusion is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine, status post laminectomy 
and posterior lateral fusion of L4, L5 and S1, may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Additionally, this 
letter notified the Veteran of the criteria pertaining to 
what constitutes new and material evidence, as well as the 
specific reason(s) for the previous denial.  For these 
reasons, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In essence, the Court held 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection is awarded. 

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  The 
letter advised the Veteran as to the types of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records and a VA examination report dated 
August 2006.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and associated with 
the record.

The Board also notes in passing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development, such as obtaining a new examination or opinion.  
As such, in this case, although the RO arranged for the 
Veteran to undergo a VA examination and obtained an opinion 
regarding his claim for service connection for degenerative 
joint disease of the lumbar spine, status post laminectomy 
and posterior lateral fusion of L4, L5 and S1, the Board is 
not obligated to reopen the claim solely as a consequence of 
that development having been conducted.  Furthermore, despite 
the contention of the Veteran's representative regarding the 
possible inadequacy of this examination, in Woehlaert, the 
Court also held that the adequacy of any such examination or 
opinion is moot if the Board determines that new and material 
evidence has not been presented, although the Board must 
certainly consider the results of such an examination or 
opinion as it would any evidence of record.  Thus, to the 
extent that such examination is inadequate insofar as how it 
addressed the Veteran's service connection claim, any such 
inadequacy is moot, as the Board is finding that new and 
material evidence has not been received sufficient to reopen 
the claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Additionally, service connection for arthritis may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

III.  New and Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, status post 
laminectomy and posterior lateral fusion of L4, L5 and S1.  

The Veteran contends that his current back disability is the 
direct result of a back injury in service in 1957, in which a 
fellow-serviceman accidentally slipped from a perch above the 
Veteran and fell onto his back while holding a 50 caliber 
rifle.  

The Veteran's claim was originally denied in a November 1985 
rating decision on the basis that his service treatment and 
other evidentiary service records indicated that, immediately 
following the accident, the Veteran did not appear to be in 
any pain and continued with his training exercises for the 
rest of the day.  The November 1985 rating decision is final.  
See 38 U.S.C.A. § 7105.  Accordingly, this decision is not 
subject to revision except upon the receipt of new and 
material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 
3.156.  As such, the issue for resolution before the Board is 
whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, status post laminectomy and posterior lateral 
fusion of L4, L5 and S1.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally sought service connection in July 
1985.  At the time of the November 1985 rating decision, the 
RO considered the Veteran's service treatment and personnel 
records, as well as his private statements concerning his 
claim.  These documents revealed that the Veteran's February 
1952 service enlistment examination indicated completely 
normal findings for all systems; his November 1954 separation 
examination also indicated normal findings for the spine and 
other musculoskeletal areas.  In August 1957, while serving 
in the Army reserves, he signed an affidavit, in which he 
stated that, on August 21, 1957, he was training a squadron 
of soldiers on qualifying for the use of a 50 caliber machine 
gun.  While standing on the ground, a trainee standing above 
him on a mount attempted to hand him his weapon, but lost his 
grip on the mount and fell on top of him, injuring his back.  
He said that this occurred about 8:30AM, at which time, he 
reported "I just had a crick in my back on Wednesday, so I 
continued training." He stated, however, that by the 
following morning, his back hurt, so he went on sick call.  
The platoon leader who witnessed the incident, also executed 
an affidavit, in which he stated that the Veteran "did not 
appear in pain and continued training for the rest of the 
day."  A certificate from the medical officer or physician 
who examined him the day after the incident opined that the 
injury was "acute" and was not likely to result in partial 
or total permanent disability.  The Veteran's service records 
contained no evidence of any further complaints of, or any 
additional treatment for a back disorder.

In October 2004, the Veteran applied to have his previously 
denied claim for service connection reopened.  A review of 
the claims folder shows that the new evidence submitted since 
the previous denial consists of private treatment records, VA 
treatment records, lay statements from the Veteran's former 
fellow-servicemen, and the Veteran's own statements in 
support of his claim.  

The newly submitted private treatment records reveal that, in 
October 1974, the Veteran was admitted to the hospital after 
complaining of quite noticeable muscle pain with use of his 
arms, as well as weakness in the upper and lower extremities.  
He said that, for the previous three years, he had been 
noticing more progressive discomfort of his musculoskeletal 
system associated with exertion and work, and reported that 
he had worked at least two jobs for many years, including 
performing factory work, driving a truck and farming.  He 
also revealed that he had been injured in a motor vehicle 
accident in 1965, following service, which had resulted in 
his being in a coma for 12 days (the Board notes, however, 
that there are no treatment reports of record prior to 1974, 
thus, it is unknown what injuries the Veteran sustained in 
this accident).  He specifically reported, however, that he 
had no history of any other injuries or accidents.  An 
examination revealed adequate range of motion throughout the 
axial skeletal region.  X-rays showed the presence of 
advanced degenerative arthritis from C-3 through C-7, while a 
pelvic x-ray revealed the left iliac crest to be slightly 
shorter than the right.  The diagnosis was polymyositis, a 
type of chronic inflammatory myopathy characterized by muscle 
inflammation and weakness, and the possibility of early 
amyotrophic sclerosis (ALS, or Lou Gehrig's Disease).  

In February 1983, the Veteran was seen at Kirksville 
Osteopathic Hospital Center ("KOHC") with complaints of 
lower back pain radiating down into both legs.  He said that 
he had had a problem with back pain since 1981, when he was 
moving a heavy load of metal in a wheelbarrow at work and 
twisted his back while trying to keep the wheelbarrow from 
turning over.  He noted that, about a week later, he began to 
experience excruciating pain, which he described as chronic 
in nature, and that had continued since that time.  He also 
reported that, since that time, he had been unable to work, 
and he had been experiencing progressively worsening symptoms 
over the past several months.  X-rays and a myelogram were 
performed, which revealed a Grade I spondylolisthesis of the 
L5 on S1.  At the time of treatment, the Veteran denied 
having had any serious injuries other than his 1981 work-
related injury.  

The following day, he was admitted to KOHC, where he was 
evaluated by Dr. Charles Pritchard.  Although Dr. Pritchard 
noted the Veteran's history of low back pain since his 1981 
injury, he also wrote that he had "a strange medical history 
and this dates back to the late 1950's."  He went on to 
state, however, that, at that time, the Veteran had had a 
great deal of arthritis that followed an episode of sore 
throat, and had been diagnosed with rheumatic fever.  He 
noted that he was later diagnosed with a heart murmur, and in 
the late 1970's, underwent surgery for a hiatal hernia, and 
thereafter, sustained at least two pulmonary embolisms.  In 
describing the Veteran's medical history, neither Dr. 
Pritchard, nor the Veteran, mentioned his 1957 in-service 
back injury.  The Veteran was again diagnosed with 
spondylolisthesis.  The next day, he underwent a laminectomy 
and posterior lateral fusion of the L4, L5 and S1.  

The new evidence of record also consists of VA Medical Center 
("VAMC") treatment records, which reveal that, following 
his spinal surgery, the Veteran was treated for low back 
pain, as well as numerous complaints of upper back and 
shoulder pain, which he attributed to the 1957 in-service 
incident, in which he reported that a soldier had fallen only 
upon his shoulder.  See VAMC treatment note, December 2004.  
In April 2004, he was diagnosed with degenerative disc 
disease at T12-L1 and significant degenerative disc disease 
at L5-S1 with anterolisthesis of L5 on S1.  In December 2004, 
he was seen for intermittent low back pain that radiated into 
his posterior leg.  He said that a VA neurologist had 
diagnosed him with non-specific degenerative changes.

In August 2006, pursuant to his service connection claim, the 
Veteran was afforded a VA joints examination, at which time, 
he also reported having undergone a total right hip 
replacement in 2006.  During the examination, he said that 
the onset of his low back condition was in March 2006, 
shortly after the hip replacement, when he began to notice 
more low back pain.  Although he reported a history of 
previous hospitalization, he reported no history of trauma to 
the spine.  An examination of the thoracolumbar spine 
indicated range of motion in flexion to 85 degrees, with pain 
at 75, and extension to 15 degrees (normal flexion is to 90 
degrees and normal extension is to 30 degrees).  A March 2006 
spinal x-ray revealed spondylolisthesis with spondylolysis of 
the L5-S1, and a March 2006 MRI indicated severe 
neuroforaminal narrowing at L5-S1.  The VA examiner diagnosed 
the Veteran with degenerative disc disease of the lumbosacral 
spine, and opined that his condition was less likely than not 
caused by, or a result of service, or a service-related 
injury or disease.  He explained that, his review of the 
Veteran's service and post-service treatment records showed 
that the Veteran had sustained a serious work-related back 
injury in 1981, resulting in low back pain that radiated down 
into his left leg, and, in 1983, had been diagnosed with 
spondylolisthesis and subsequently underwent a laminectomy 
and posterior lateral fusion of the L4, L5 and S1.  He also 
noted that the Veteran himself related his current back 
disability to the subsequent "failure" of his spinal 
fusion.  The examiner added that, while it was possible that 
a back injury that occurred in service in 1957 could have 
injured his back, there were no medical records to support 
that theory. 
 
In November 2006, following the VA examination, the Veteran 
was seen at the VAMC for pain in the buttocks that radiated 
into his posterior thigh and down into his leg and foot.  A 
review of the March 2006 MRI revealed Grade I anterolisthesis 
of the L5-S1 with pars defects of both pars, interarticularis 
of the L5, and severe neural foraminal stenosis of L5-S1.  It 
was noted that there was a bulging of the L5-S1 
intervertebral disc, and the examiner said that he again 
observed a mild degenerative osteophyte disc at the T12-L1 
and associated mild degenerative changes of T12 and L1 
endplates.  The diagnosis was isthmic of L5 on S1 with 
bilateral severe neural foraminal stenosis.

In May 2007, the Veteran was seen for a pre-surgical 
examination, in which the physician noted that he had 
previously undergone an attempted onlay fusion of the L5-S1 
in 1983, but stated that the bones had failed to fuse.  He 
noted that, during the course of the previous year, the 
Veteran had developed left S1 radiculopathy, which had been 
temporarily relieved by a left S1 selective nerve root block 
injection in January 2007.  Although the Veteran's symptoms 
were initially greatly improved, he now was experiencing low 
back pain and numbness down into his lateral thigh, calf and 
foot.  A few days later, the Veteran underwent a left L5-S1 
foraminotomy, repair of complex durotomy, and placement of a 
lumbar drain.  

The Veteran has also submitted new evidence in the form of 
statements from two of his fellow-serviceman, S.H., and R.E.  
Both men described having served with the Veteran and having 
been aware of the 1957 accident, although S.H. indicated that 
he did not actually witness the incident.  S.H. stated that 
he was aware that the Veteran had been diagnosed with a 
progressively severe back disability, and opined that his 
current disorder was the result of the 1957 in-service 
injury.  R.E. wrote that he was an instructor in the same 
training camp as the Veteran, and stated that, although the 
soldiers all thought that the Veteran's back injury would 
resolve, it actually got worse.  





IV.  Analysis

After reviewing the complete evidence of record, the Board 
finds that new and material evidence has not been received 
since the RO's November 1985 denial of the claim.

With regard to the private treatment records, they show that, 
in 1983, the Veteran was seen with reports of chronic low 
back pain since having sustained a serious on-the-job low 
back injury in 1981, which apparently did not fully resolve.  
In February 1983, he underwent a laminectomy and posterior 
lateral fusion of the L4, L5 and S1, which later VA treatment 
records indicated had not been successful.  However, there is 
no evidence in the private treatment reports that relate the 
Veteran's low back condition to an injury or event in 
service, or to arthritic conditions that developed within one 
year of separation from service.  In fact, these records show 
that the Veteran continuously told his treating physicians 
that he had sustained a work-related back injury; there is no 
evidence that he ever told any of the medical professionals 
who examined or treated him either that he had injured his 
lower back during service, or that he felt that his current 
back disorder was related to service, and even went so far as 
to deny having experienced any injuries other than the 1981 
work injury.  Thus, although this evidence is new, it is not 
material because it does not raise a reasonable possibility 
of substantiating his claim.

With regard to the August 2006 VA examination, the examiner 
opined, after reviewing the complete claims folder, that it 
was less likely than not that his current low back disorder 
was the result of his in-service accident.  Instead, he noted 
that, the evidence showed that the Veteran had sustained a 
work-related back injury in 1981, resulting in low back pain, 
and in 1983, had been diagnosed with spondylolisthesis and 
subsequently underwent a laminectomy and posterior lateral 
fusion of the L4, L5 and S1.  He noted that the Veteran had 
also related his low back disorder to the failure of his 
spinal fusion (which, as noted above, was subsequently 
reported by the Veteran's VAMC practioner following the VA 
compensation and pension examination).  The Board further 
notes that, although the examiner added that it was 
theoretically possible that the Veteran's current low back 
disorder could have been related to his in-service injury, 
there was simply no medical evidence of record to support 
that theory.  As such, the VA examiner's report does not 
constitute new and material evidence.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (holding that evidence that 
is unfavorable to a claimant is not new and material).

With regard to the VAMC treatment records, although there is 
evidence that the Veteran was seen and treated for continuing 
complaints of low back pain, including having a second spinal 
fusion surgery in 2007, which the treating physician noted 
was necessary due to the failure of the initial procedure in 
1983, the evidence reveals that this procedure was secondary 
to his anterolisthesis of the L5-S1 with pars defects of both 
pars, interarticularis of the L5, and severe neural foraminal 
stenosis of L5-S1 vertebrae.  These records provide no 
additional information as to the etiology of the Veteran's 
low back disorder.  Although most of these treatment reports 
are new, in that they had not been previously considered, 
like the private treatment records, they do not constitute 
material evidence because they fail to show that the 
Veteran's current low back disorder manifested during 
service, and thus, do not raise a reasonable possibility of 
substantiating his claim.

Finally, the Board notes that it has considered the Veteran's 
continuing claims that his current low back disability is the 
result of an in-service injury some 50 years ago, as well as 
the statements from his former service buddies.  The Board 
finds that while the statements from S.H. and R.E. are new, 
in that they were not of record at the time of the prior 
denial, they are not material, in that they fail to provide 
competent medical evidence of a nexus between the Veteran's 
current back disorder and service.  Additionally, although 
the Veteran's statements are new, the Board finds that they 
are not material because they are essentially a restatement 
of his contentions made at the time of the prior denial in 
1985.  In this regard, the Board notes that, although lay 
persons, such as the Veteran and his buddies, are competent 
to offer testimony concerning what they experience with their 
senses, because they have not been shown to have medical 
knowledge, training or experience, their opinions as to 
etiology are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  
Additionally, the Court has held that, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . ."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).

Finally, the Board acknowledges the Veteran's April 2005 
letter, in which he stated that, while being treated for low 
back problems in 1983, his doctor told him that his 1981 back 
injury was an exacerbation or re-injury of a previous injury.  
In this regard, however, the Court has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

The Board thus concludes that although the evidence received 
since the November 1985 RO decision is new, in that it was 
not previously of record, because it does not raise a 
reasonably possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen his claim of service connection for degenerative 
joint disease of the lumbar spine, status post laminectomy 
and posterior lateral fusion of L4, L5 and S1.

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine, status post 
laminectomy and posterior lateral fusion of L4, L5 and S1, is 
denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


